Citation Nr: 1618769	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  11-21 956	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The appellant had active duty for training (ACDUTRA or training) from April 1974 to August 1974.  He also had additional periods of army reserve service and was placed on retired reserve in April 1978.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an August 2010 rating decision of the VA Regional Office (RO) in Cleveland, Ohio that declined to reopen the claim of entitlement to service connection for a low back injury. 

The appellant was afforded a Travel Board hearing in May 2012 before the undersigned Veterans Law Judge sitting at Cleveland, Ohio.  The transcript is of record.

The Board has carefully reviewed the record and finds that the provisions of 38 C.F.R. § 3.156 are applicable to the instant matter.  At the time of the March 2008 RO rating decision, there was no competent evidence indicating that a pre-existing back disorder might have been aggravated by service.  However, additional service treatment records were received since 2008.  The records include one from a training official who stated in February 1978 that a pre-enlistment back disorder might have been aggravated by training.  Such evidence is relevant to whether a pre-existing disorder was aggravated during service and reconsideration is therefore warranted of the claim of entitlement of service connection for a back disorder under 38 C.F.R. § 3.156.  This matter is further addressed in the remand that follows.  

The claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

In this case, the appellant asserts that he sustained injury to his low back during training resulting in chronic disability for which service connection should be granted.  The RO previously denied the claim finding that he had a constitutional or developmental abnormality.  However, an X-ray at the Ohio State University Hospital in June 1979 was interpreted as showing no back abnormality and lumbar strain was diagnosed by VA.

Under applicable laws and regulations, congenital and developmental defects are not diseases or injuries for the purpose of VA disability benefits and generally cannot be service-connected. 38 C.F.R. § 3.303(c).  However, service connection may be granted for such a disorder in limited circumstances when there has been aggravation of a pre-existing condition in service by superimposed disease or injury.  See VAOPGCPREC 82-90; see also Monroe v. Brown, 4 Vet.App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet.App. 240, 245(1995).  The appellant claims back injury during training.  The record reflects that there have been disparate findings for the low back as indicated above.  Under the circumstances, the Board finds that the appellant should be afforded a VA examination to determine whether a current low back condition is traceable to training, or whether a congenital or developmental defect or disease of the low back might have been aggravated by superimposed injury or disease.  

The Board finds that evidence that might support or be beneficial to the appellant's claim is still not of record.  In this regard, the Board notes that his duty dates have not been sufficiently confirmed.  As such, the RO should contact the Army Reserve Personnel Center for a copy of the Soldier Detail Report showing the dates of the appellant's active/inactive duty training dates.  Additionally, the appellant should also be contacted and requested to submit any records that he may have in his possession pertaining to ACDUTRA/training status in 1975.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Army Reserve Personnel Center and any other appropriate entity to request a copy of the Retirement Points Statement--Soldier Detail Report (showing the dates of ACDUTRA/INACDUTRA by month, day and year for the appellant between 1974 and 1978.  The request for such records should be documented in the claims folder.

2.  Contact the appellant by letter and ask him to submit copies of any records he may have in his possession pertaining to ACDUTRA in 1975.  Correspondence indicating that the appellant is contacted in this regard should be documented in the record.

3.  Thereafter, schedule the appellant for a VA spine examination.  Access to Virtual VA/VBMS must be made available to the physician.  All indicated tests and studies should be conducted and clinical findings must be reported in detail.  Following review of the claims file and examination, the examiner must respond to the following questions:

a)  Please explain whether the appellant has a congenital or developmental defect or disease of the lumbar spine.  In this regard, evidence of record shows that the appellant had L5 sacralization.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].  Please provide a complete explanation for the opinion.  

b)  If the appellant has a congenital or developmental defect, is it at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease during a period of ACDUTRA that resulted in additional back disability or was there an injury during a period of INACDUTRA that resulted in additional back disability.  Please provide a complete explanation for the opinion.  

c)  If the appellant had a pre-existing disease, was it at least as likely as not (a 50 percent probability or better) aggravated (i.e., worsened) beyond the natural progress of the disease during a period of ACDUTRA or did the appellant have a pre-existing back injury that was aggravated during a period of INACDUTRA?  [Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.]  Please provide a complete explanation for the opinion.  

4.  The AOJ must ensure that the medical report requested above complies with this remand and its instructions.  If the report is insufficient, or if a requested action is not taken or is deficient, it must be returned for correction. 

5.  After taking any further development deemed appropriate, readjudicate the claim.  If the benefit is not granted, issue a supplemental statement of the case before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

